Citation Nr: 1745755	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for neuritis of the left ankle and foot, secondary to the left ankle disability. 

2. Entitlement to a separate compensable rating for scarring, secondary to the left ankle disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to December 1998 and November 2004 to November 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The matter was remanded by the Board in July 2016 for a VA examination and medical opinions.   The Board finds that an adequate examination and adequate medical opinions were afforded to the Veteran and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In his January 2012 substantive appeal, the Veteran indicated that he was entitled to a rating in excess of 10 percent for his bilateral plantar fasciitis.  This issue has not been adjudicated and is REFERRED to the AOJ for appropriate action.   


FINDINGS OF FACT

1. The Veteran's neuritis causes mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, moderate numbness, and decreased sensation in the left foot and toes, but no signs comparable to incomplete or complete paralysis.

2. The physical and neurological manifestations underlying the Veteran's claim for a separate, compensable rating for scarring are already contemplated by the disability rating for neuritis.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent rating for left ankle neuritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2. The criteria for a separate, compensable rating for left ankle scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, neither the Veteran nor his representative raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, all due process considerations have been satisfied as no new and material evidence was received following the February 2017 Supplemental Statement of the Case. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In its remand, the Board instructed the RO to consider alternative diagnostic codes that more appropriately reflected the nature of the Veteran's neurological disability.  The record does not reflect that the RO complied with this instruction.  The Board finds, however, that there was substantial compliance with the remand because the RO scheduled the Veteran for a VA neurological examination and an adequate medical opinion was obtained.  See D'aris v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, not strict, compliance with the terms of a remand request is required).  Remanding for completion of this task would merely waste resources and further delay resolution of the appeal.   See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is not necessary where it would impose additional burden with no benefits flowing to the Veteran).  The Board still has the ability to conduct a de novo review of the record and consider all potentially applicable diagnostic codes, even though the RO has not.  The Board has considered the additional codes that could apply to the Veteran's neurological disorder, including Diagnostic Codes 8621-8627, but does not find that a change in codes is necessary or appropriate at this time.  First, because the Veteran did not attend the EMG examination, it is unclear which specific nerves are affected.  To the extent the evidence of record is incomplete on this point, that deficiency is solely due to the Veteran's failure to cooperate with VA's attempts to properly develop his claim.  Second, as discussed below, the evidence shows that the neuritis is mild.  Even under the alternative diagnostic codes, 10 percent, his current rating, is the maximum rating for mild neuritis.  Importantly, several of the diagnostic codes only afford noncompensable ratings for mild neuritis.  Changing codes would thus result in the same rating, at best, and a noncompensable rating, at worst.  Accordingly, the Board finds that remanding for consideration of different diagnostic codes is unnecessary within the circumstances of this case.  

Increased Rating for Neuritis and Separate Rating for Scarring

The Veteran contends that he is entitled to a rating in excess of 10 percent for his left ankle and foot neuritis, as well as a separate and compensable rating for his scarring.  The Board finds, however, that the Veteran's neuritis is mild, at worst.  The Board also finds that the disability rating for his neuritis contemplates the symptoms upon which his scarring claim is based.  Accordingly, a separate, compensable rating for scarring is not warranted.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

The August 2009 VA examination showed tenderness and neuropraxia in the toes (3 and 4), dorsum foot, and lateral left foot with decreased sensation and normal motor function.  Physical examination also revealed two scars that measured 9 centimeters by .2 centimeters and 5 centimeters by .2 centimeters.  They were both linear and superficial, with no underlying tissue damage, skin breakdown, inflammation, edema, keloid formation, or limitation of function.  The larger scar was noted as painful on examination.  The examiner diagnosed the Veteran with status post left trimalleolar left ankle fracture with traumatic arthritis, neuropraxis of the foot, ankle, and toes (3 and 4), and surgical scarring residuals.  He noted that the objective factors were tender scars and decreased sensation in the toes, foot, and ankle. 

The Veteran presented to a private orthopedist for a new patient visit in January 2010.  The physician documented two well-healed, relatively linear scars that had positive Tinel's over both incisions, pain with forced dorsiflexion, and some tenderness over the peroneal tendons, but no subluxation.  He referred the Veteran to a foot and ankle specialist because of neuromas in the saphenous and sural nerves.  At a follow-up in October 2010, the Veteran reported that he decided to receive treatment at VA rather than the specialist to whom he was referred.  

The Veteran presented to the same orthopedist in April 2016.  A physical examination showed two well-healed scars, somewhat hypertrophic, on the medial and lateral left ankle.  There was a somewhat reproducible Tinel's above his scar on the lateral side and while he could not reproduce Tinel's at the saphenous nerve side medially, he noted that the Veteran had "tingling that goes down into his small toe and his fourth toe with palpation in that area of the lateral pain and also a little bit in the area where the intermediate branch of the peroneal nerve would be anterolaterally."  He also noted that there was evidence of calf atrophy.  The orthopedist stated he thinks "that some of the stuff he is experiencing is due to the saphenous neuroma and the sural nerve neuroma and potentially peroneal nerve" and that "a lot of what he has" is due to scar tissue.     

The private orthopedist also completed a DBQ in May 2016, and noted that there was localized tenderness or pain on palpation in the left ankle at the lateral incision more so than the medial incision.  He reported that the Veteran had neuromas at the site of both incisions and while the scars were painful, they were not unstable. 

Per the Board remand, the Veteran underwent a VA examination to assess his neuritis and scarring in November 2016.  A physical examination revealed mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity.  A sensory examination revealed decreased sensation in the left foot and toes but no signs of incomplete or complete paralysis in the lower extremity nerves.  While EMG testing was ordered, the Veteran did not appear.  The examiner opined that the Veteran's current symptoms are a progression of the service-connected disability, but could not opine without resorting to mere speculation whether the scars cause pain or whether the pain is related to the Veteran's neurological condition, distinct from the scarring.  The examiner also stated that the Veteran may have another neurological condition that would be revealed by the EMG, but he did not appear for EMG testing. 

In consideration of the evidence, the Board finds that the Veteran's neuritis is, at worst, mild.  Additionally, the evidence does not show that the Veteran warrants a separate, compensable rating for scarring.  The scars are linear, superficial, and stable.  While the lay and medical evidence show pain and reproducible Tinel's at the site of the incisions, the evidence does not show that these are separate manifestations distinct from the service-connected neuritis.  In making this determination, the Board relied on the private orthopedic records which showed the Veteran's neurological symptoms and pain were located at the incisions' sites and which related his symptoms to scar tissue.  Because there are only two scars, however, it is more favorable to rate the symptoms under diseases of the peripheral nerves, which will allow the Veteran to obtain a higher rating if his symptoms worsen.  Accordingly, the evidence does not support a higher rating for the service-connected neuritis or a separate rating for scarring.  As such, the claims are denied.  


ORDER

Entitlement to a higher rating for neuritis is denied.

Entitlement to a separate, compensable rating for scarring is denied.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


